Citation Nr: 0623667	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-14 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active air service from April 1962 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The appellant did not have a hearing loss disability at 
any time during service or within one year afterward, nor is 
his current bilateral hearing loss disability etiologically 
related to service in any way.  

2.  The appellant did not have tinnitus during service, nor 
is his current tinnitus etiologically related to service in 
any way.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a bilateral hearing 
loss disability is not established.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).  

2.  Entitlement to service connection for tinnitus is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated March 4, 2004.  In this letter, VA 
specifically informed the appellant of the current status of 
his claims and of the evidence already of record in support 
of the claims, and of what the evidence must show in order to 
support the claims.  The appellant was also asked to inform 
VA of any additional evidence or information which he thought 
would support his claims, so that the RO could attempt to 
obtain this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claims and requested to submit such evidence or 
provide the information necessary to enable the RO to obtain 
such evidence, the Board believes that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  He was told in the March 2004 
letter to send VA any relevant medical reports in his 
possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.   

Moreover, the appellant has been accorded an official VA 
examination in connection with the current claim, and the 
available private medical records have been obtained and 
reviewed.  Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claims, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In the present case, the relevant issues were initially 
adjudicated by the RO in July 2004 after the VCAA letter was 
issued in March 2004.  Subsequently, additional notification 
and evidentiary development was accomplished in accordance 
with the VCAA, and the claim was last adjudicated in March 
2005.  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of 
these claims would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that VA has 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

With respect to the veteran's claim for service connection 
for bilateral hearing loss disability, the Board notes that 
for the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Although this regulation precludes 
service connection for hearing loss if the veteran does not 
currently have hearing loss to the degree specified in the 
regulation, the regulation does not require the presence of 
hearing loss disability in service or otherwise limit the 
circumstances under which service connection may be granted 
for hearing loss disability.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a 
sensorineural hearing loss disability to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant had active air service from April 1962 to 
September 1964.  He served as an aircraft mechanic, so his 
exposure to acoustic trauma in service has been conceded by 
the RO.  However, he served largely during peacetime, and he 
had no foreign or overseas service; consequently, contrary to 
his representative's arguments, the provisions of 38 U.S.C.A. 
§ 1154(b) pertaining to veterans who engaged in combat with 
the enemy are not relevant to this veteran's claims.  

The service medical records indicate that the appellant's 
hearing tested as normal in April 1962 upon his entry on to 
active service.  On audiometric testing of the appellant's 
hearing in January 1964, the results (converted to ISO units) 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
10
LEFT
15
10
20
20
15

Similarly, audiometric testing of the appellant's hearing in 
September 1964, at the time of his separation from active 
service, produced the following results (converted to ISO 
units):  





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
15
10
10
20
15







Thus, the existence of a hearing loss disability as defined 
at 38 C.F.R. § 3.385 is not medically demonstrated at any 
time during the appellant's active service.  Likewise, the 
service medical records are devoid of complaints, treatments, 
findings or diagnoses indicative of tinnitus.  

The appellant has been requested to submit competent evidence 
establishing the existence of either of the claimed 
disabilities from his discharge from active service in 
September 1964 up to the present time.  However, he has 
submitted only a January 2003 report of a private audiometric 
examination which produced the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
55
70
LEFT
30
30
55
55
65

Speech audiometry testing at this time revealed speech 
recognition ability of 92 percent in the right ear and of 
84 percent in the left ear.  This is the earliest clinical 
evidence of a bilateral hearing loss disability of record, 
and this dates from more than 35 years after the appellant's 
discharge from active service in September 1964.  This 
private examination report does not mention tinnitus.  

On an authorized audiological evaluation in June 2004, pure 
tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
70
70
LEFT
35
40
65
70
70

Speech audiometry revealed speech recognition ability of 
90 percent in the right ear and of 82 percent in the left 
ear.  On this official examination, the appellant gave a 
history of the onset of bilateral hearing loss about 15 years 
previously (i.e., in about 1989), gradually worsening over 
the years, and of the onset of intermittent (not chronic) 
tinnitus at about the same time, continuing up to the 
present.  Although the appellant had earlier alleged that he 
had experienced both hearing loss and recurrent tinnitus ever 
since service, he has not submitted evidence to corroborate 
these contentions.  The VA audiologist who conducted this 
official examination in June 2004 then reviewed the 
historical material in the claims file, noting the exposure 
in service to acoustic trauma while working as an aircraft 
mechanic.  This medical expert then concluded that, due to 
the normal hearing test results in service and at discharge 
from service, with no evidence of acoustic damage in service 
and a prolonged period of time before the clinically 
confirmed onset of symptoms, it was unlikely (specifically, 
that it was not at least as likely as not) that the 
appellant's current bilateral hearing loss disability or the 
claimed tinnitus were related in any way to his active 
service.  

The Board must concur in the VA audiologist's uncontradicted 
medical opinion of June 2004, which is entirely consistent 
with the known facts.  A bilateral hearing loss disability 
(as defined at 38 C.F.R. § 3.385) and/or recurrent tinnitus 
is not shown to have existed until more than 35 years after 
the appellant's active service; and no competent medical 
evidence of a nexus to service for either current disability 
is reflected by the present evidentiary record.  
Sensorineural hearing loss is also not shown to a degree of 
10 percent or more within one year of service discharge, so 
as to permit a grant of service connection on a presumptive 
basis.

If the appellant truly had had a bilateral hearing loss 
disability and/or recurrent tinnitus ever since service, it 
is reasonable to assume that he could produce clinical 
documentation of these allegations.  However, he has not done 
so, although requested to do so and although having competent 
representation available to him since filing the current 
claims in February 2004.  His own, uncorroborated allegations 
in this regard are insufficient to establish his entitlement 
to the requested benefits.  In general, lay witnesses, such 
as the appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Thus, although the appellant may have 
noticed a mild hearing deficiency shortly after service, this 
does not establish the existence of a hearing loss disability 
as defined at 38 C.F.R. § 3.385, which requires audiometric 
tests results; likewise, his vague reports of intermittent 
tinnitus at some time after service do not establish the 
existence of tinnitus in service or any nexus to service for 
his current intermittent tinnitus.  Since a preponderance of 
the evidence is unfavorable to both claims, the current 
appeals will be denied for this reason.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


